t c summary opinion united_states tax_court gary don erwin petitioners v commissioner of internal revenue respondent docket no 23500-04s filed date gary don erwin pro_se elke esbjornson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent issued petitioner a notice_of_deficiency in the amount of dollar_figure for taxable_year in the same notice respondent determined the following additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure after concessions the sole issues for decision are whether petitioner is liable for additions to tax under sec_6651 and sec_6654 we hold that he is background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the underlying petition was filed petitioner resided in clifton texas during the taxable_year at issue and the previous taxable_year petitioner worked as a corporate trainer for compliance systems inc compliance under the terms of his employment compliance provided petitioner with materials necessary for him to lead hazardous materials training courses for its employees a dispute arose between petitioner and compliance sometime in late regarding petitioner’s employment status although respondent has conceded the addition_to_tax under sec_6651 for failure to pay petitioner conceded that he received wages of dollar_figure and interest_income of dollar_figure petitioner filed his federal_income_tax return paying self- employment_tax on the income he received that year from compliance petitioner believed that he was actually an employee rather than an independent_contractor thus in petitioner contacted the austin customer service_center and submitted form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding which requested a determination of his employment status at compliance for federal employment_tax purposes petitioner received taxable wages of dollar_figure from compliance for work performed in compliance believed that petitioner was an independent_contractor and accordingly withheld no federal_income_tax from his paycheck although petitioner was aware that compliance considered him an independent_contractor he did not pay any estimated_tax payments in in summary compliance withheld no federal_income_tax from petitioner’ sec_2001 wages and petitioner did not make any estimated_tax payments in with respect to his income from compliance on date respondent issued a determination_letter that stated petitioner was an employee and not an independent petitioner received total wages of dollar_figure from compliance in however he claimed that a portion of that amount was received for business_expense reimbursement respondent concedes that dollar_figure should be subtracted from the income reported to respondent by compliance contractor respondent requested that compliance amend its payroll_taxes for and issue petitioner a form_w-2 wage and tax statement petitioner did not file a federal_income_tax return for taxable_year accordingly respondent prepared a substitute return discussion although petitioner does not contest hi sec_2001 federal_income_tax liability stemming from the wages he received from compliance and unreported interest_income he challenges the sec_6651 and sec_6654 additions to tax imposed by respondent petitioner claims that he could not file hi sec_2001 return because he was awaiting respondent’s determination of his employment status and thereafter because compliance failed to issue him a form_w-2 for that year sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition_to_tax equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent sec_6651 respondent bears the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 see also eg 118_tc_358 116_tc_438 for the reasons stated forthwith we hold that respondent has met this burden in the absence of an extension the last date for petitioner to file his federal_income_tax return for taxable_year was date petitioner testified that he filed an extension request but he has been unable to produce any evidence that this request was sent to the irs assuming arguendo that petitioner had timely submitted an extension request an extension would have provided petitioner until date to file hi sec_2001 federal_income_tax return sec_6081 however the only bearing a timely submitted extension request would have had on the instant case would be in the calculation of the addition_to_tax because we are unpersuaded that a request for extension of time to file the return was properly sought we need not consider a recalculation of the addition_to_tax under sec_6651 a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 see sec_6651 a showing of reasonable_cause requires taxpayers to demonstrate that they exercised ordinary business care and prudence but were nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioner testified that he did not file his federal_income_tax return on its original due_date because he was awaiting respondent’s determination of his employment status and thereafter because compliance did not provide him with a form w- nor did it report his wages to respondent petitioner’s reasoning as to why he did not file hi sec_2001 return is misguided and without merit petitioner did not contest that he received gross_income for of dollar_figure nor did he dispute his obligation to pay tax on this income and file a return further he did not challenge that his employer withheld no federal_income_tax from his compensation_for sec_63 sec_6001 therefore petitioner’s employment status had no bearing on his obligation under law to file a federal_income_tax return moreover if we were to believe petitioner’s claim that he timely filed a request for an extension to file his return would have been due on date since respondent’s determination_letter was received on date petitioner would have had sufficient time to file a return for petitioner next claimed that he did not file his return after receiving respondent’s determination_letter because compliance did not file a form_w-2 as requested by respondent on this point petitioner’s reasoning is without merit compliance treated petitioner as an independent_contractor throughout it withheld no federal_income_tax from petitioner’s wages accordingly respondent’s determination matters little against the fact that petitioner’ sec_2001 wages and interest_income were subject_to tax since compliance withheld no federal_income_tax from petitioner’s wages during the year it was petitioner’s obligation to pay the tax when due sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax where prepayments of such tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute unless the taxpayer shows that one of the statutory exceptions applies sec_6654 99_tc_202 the amount required to be paid through each such estimated quarterly payment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is in turn the lesser_of percent of the tax_shown_on_the_return for that taxable_year or percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 unlike sec_6651 there is no broadly applicable reasonable_cause exception to the sec_6654 addition_to_tax generally it is mandatory and extenuating circumstances are irrelevant 33_tc_1071 see also 75_tc_1 imposition of sec_6654 addition_to_tax is mandatory where estimated payments do not equal statutorily required_percentage however as with sec_6651 the commissioner bears the burden of production regarding the sec_6654 addition_to_tax for the reasons stated herewith we hold that respondent has met this burden petitioner conceded that he did not pay any estimated_tax on the wages he received from compliance in petitioner did not offer any explanation for his failure to pay beyond his reasoning that he had to wait for respondent’s determination_letter and thereafter had to wait for compliance to file a form_w-2 with respondent and send one to him both lines of petitioner’s reasoning are wrong during petitioner was treated by compliance as an independent_contractor no federal_income_tax was withheld from his wages accordingly petitioner was under an obligation to remit estimated payments pursuant to sec_6654 and d the fact that respondent ultimately determined petitioner was a compliance employee does not negate petitioner’s failure to make these payments when they were due in in view of the foregoing we sustain respondent’s additions to tax under sec_6651 and sec_6654 respectively reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as to the deficiency and additions to tax under sec_6651 and sec_6654 and for petitioner as to the addition_to_tax under sec_6651
